Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
1.	The Final Office Action is in response to the application filed on 04/22/2019 and the Amendment and Remark filed on 10/12/2020.
2.	Claims 1, 2, 8, 9, 15 and 19 are amended
3.	Claims 1-20 are pending

Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
	a.	In Fig 3: It is unclear the relationship with the Input Layer 310, the Hidden Layer 312A-C, Output Layer 314, and Encoded Data Record 308. The specification cites that that the 312A-C are fully connected (Specification: Paragraph [0037]), It is unclear if:
the Input Layer 310A is transmitting or receiving information to Entity 312A-C,  (i.e. arrows are not present only lines)
the Hidden Layer312A, Hidden Layer 312B, Hidden Layer 312C is transmitting or receiving information to Hidden Layer 312 A-C (i.e. arrows are not present only lines. The drawing doesn’t show how the Hidden Layers are connected to each other) 
the Hidden Layer 312A-C is transmitting or receiving information to 
The Hidden Layer 312A-C to Encoded Data Record 308
	b.	In Fig 3: It is unclear the relationship with the dataset 306 and data record 307. In addition, it’s unclear how Data Record 307 relationship with Autoencoder 300. 
	c.	In Fig 3: It is unclear the relationship with the dataset 306’ and data record 307’. In addition, it’s unclear how Data Record 307’ relationship with Autoencoder 300.
	d.	In Fig 3: Reference number 306’ and 307’ are not found in the specification
	e.	In Fig 3: The drawing cites reference number Encoder 302 overlaps Decoder 304. The drawing does not how it communicates with 302 and 304 (i.e. no arrows to receive or send information; does not cite the relationship with Input Layer 310, Hidden Layer 312A-C, and Output Layer 314; dataset 306 is transmitted to Autocoder 300 but does not cite how the dataset 306 relationship to decoder 304, encoder 302 and encoded data record 308) 
	f.	In Fig 5: The specification cite that it should depict a series of Transaction 500 submitted to the Transaction Network 102 (Specification: Paragraph [0049]). However the drawing doesn’t show the transaction network on the drawing and the relationship between the two steps (i.e. Transaction Network 102 and Transaction 500). 
	i.	In Fig 5: It is unclear the relationship of the reference numbers: Memory 640 Transactions 500, 510, 512, 514, 516, Price of Security 502 at t1  and Price of Security tn (i.e., no arrows are present, market price = price of security 502, the 50,000 shares in t4 when only 10,000 shares were bought in t1 )
5.	Corrected drawing sheets in compliance with 37 CFR 1.121 (d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR
1.121 (b) are required in reply to the Office action to avoid abandonment of the application. Any
amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims 1-20 are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
9.	Therefore, claims 1-20   were analyzed for U.S.C. 101 as follows:
10.	Claims 1-7 are directed to a method, claims 8-14 are directed to a non-transitory computer readable medium, 15-20 are directed to a system. Claims 6, 12, and 18 are rejected for including a human organism. The claims 1-5, 7-11, 13-17, and 19-20 are directed to a non-statutory judicial exception of an abstract idea. 
11.	In claim 1, and corresponding 8, and 15 the limitations that define an abstract idea (in bold) are below:
A method, comprising: accessing, by a computer system, an input dataset  corresponding to a first plurality of transactions submitted to a transaction network, wherein the input dataset includes: 
a first dataset indicative of transactions submitted to the transaction network for a first entity of a plurality of entities; and 
a second dataset indicative of transactions submitted to the transaction network for the plurality of entities; 
generating, by the computer system, a training dataset based on the input dataset , including by:  
accessing a set of feature definitions for a first plurality of data features;  
generating, based on the input dataset and the set of feature definitions, a feature dataset corresponding to the first plurality of transactions, wherein, for a particular one of the first plurality of transactions, a corresponding data record includes data values for the first plurality of data features; 
selecting, from the first plurality of data features, a reduced set of data features that includes fewer data features than the first plurality of data features; and 
generating the training dataset based on the feature dataset such that training samples, in the training dataset, include data values for the reduced set of data features;
training, by the computer system, an autoencoder machine learning model based on the training dataset; 
f.	receiving, by the computer system, an operational dataset that is based on: 
g.	a third dataset indicative of transactions submitted to the transaction network for the first entity during a specified time period; and 
h.	a fourth dataset indicative of transactions submitted to the transaction network for the plurality of entities during the specified time period; and 
i.	applying, by the computer system, the autoencoder machine learning model to the operational dataset to detect one or more anomalous transactions submitted for the first entity during the specified time period	
12.	In claim 1, and corresponding representative claims 8 and 15, describe a system to receive data (i.e. financial) to detect abnormal (i.e. anomaly, fraud, outlier) activity (i.e. transactions, trades) based on patterns and behavior (rules to mitigate risk) using concepts relating to certain methods of organizing human activity, more specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk).
13.	Independent claim 1, and corresponding claims 8 and 15, recites the additional components of “computer system”, “transaction network”, “processor”, and “autoencoder machine learning model”. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (processor, computer system). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (processor, computer system). Accordingly, even in combination, these additional components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In particular, the claim recites the additional element using “an autoencoder machine learning model” (mathematical concept and mathematical formula), it is recited at a high level of generality (i.e., organizing information and manipulating information through mathematical correlations) and do not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims are directed to an abstract idea
14.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
a.	computer system 600 includes a processor subsystem 620 that is coupled to a system memory 640 and I/O interfaces(s) 660 via an interconnect 680 (e.g., a system bus). I/O interface(s) 660 is coupled to one or more I/O devices 670. Computer system 600 may be any of various types of devices, including, but not limited to, a server computer system, personal computer system, desktop computer, laptop or notebook computer, mainframe computer system, server computer system operating in a datacenter facility, tablet computer, handheld computer, workstation, network computer, etc. Although a single computer system 600 is shown in Fig. 6 for convenience, computer system 600 may also be implemented as two or more computer systems operating together. (Specification: Paragraph [0054])
b.	Referring now to Fig. 1, a high-frequency transaction system 100 is depicted, according to some embodiments. In the depicted embodiment, the high-frequency transaction system 100 includes computer systems for various entities 110 and financial institutions 115-116 coupled to a transaction network 102. Note that, although shown in direct communication, one or more of the entities 110 and financial institutions 115-116 may be connected to the transaction network 102 via one or more communication networks (Specification: Paragraph [0014]) 
c.	Processor subsystem 620 may include one or more processors or processing units. In various embodiments of computer system 600, multiple instances of processor subsystem 620 may be coupled to interconnect 680. In various embodiments, processor subsystem 620 (or each processor unit within 620) may contain a cache or other form of on-board memory. (Specification: Paragraph [0055])
d.	the disclosed systems and methods for detecting anomalous activity using machine learning may be implemented in any other suitable technical domain, including cyber security, medical diagnosis, mechanical component failure analysis, etc. (Specification: Paragraph [0013]) 
15.	These additional elements amounts to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claim does not recite any improvements to the generic computing components. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component and does not provide an inventive concept.
16.	Finally, taken together, the additional elements and components of claim 1, and corresponding claims 8 and 15 have been considered and are not ordered combinations as defined by the courts. These additional elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea without significantly more.
17.	Dependent claims 2, 7, 9, 13, 16, 17, and 19 further recite limitations of applying a first record from the operational dataset, determine a reconstruction error for the first record, wherein the first record corresponds to a first transaction submitted for the first entity; determining, based on the reconstruction error for the first record whether to designate the first transaction as an anomalous transaction, anomalous transactions are identified based on a plurality of features included in the set of feature definitions, send information associated with the first entity, access the operational dataset,  and dataset (third and fourth) indicative of transactions submitted for the entity and plurality of entities (third and fourth) during the specified time period. These limitations do not transform the abstract idea (i.e. steps to describe applying, detecting, corresponding, determining, identifying, and sending  receiving, and sending data to detect abnormal (i.e. anomalous) transactions to mitigate risk) but merely elaborates on how the abstract idea in the independent claims may be implemented and the technological environment upon which the abstract idea may be carried out. The identifying, determining, applying, and sending of the recitation of components of “high-frequency trading system”, “computer system” and the recitation of additional elements of “an autoencoder machine learning model” does not take the claim limitations out of certain methods of Organized Human Activity. The additional element using “an autoencoder machine learning model” (mathematical concept), it is recited at a high level of generality (i.e., organizing information and manipulating information through mathematical correlations) and do not amount to anything more than instructions to perform the abstract idea using a generic computer. The claims are directed to an abstract idea. Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea.
18.	The additional elements of “computer system” and "autoencoder machine learning model” (mathematical concept). There are no additional components recited. Therefore, the recited at a high level of generality (i.e., organizing information and manipulating information through mathematical correlations) and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The additional component and elements amount to no more than a generic computing component and elements (i.e. a general means of determining using a mathematical relationship between a record reconstruction error and error threshold) that does not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claims do not recite any improvements to the generic computing component. The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claims, dependent claims 2, 7, 9, 13, 16, 17, and 19 are directed to an ineligible judicial exception without any significant more.
19.	Dependent claims 3-6, 10-12, 14, 18, and 20 further recite limitations of generating a list ranking the one or more anomalous transactions submitted for the first entity during the specified time period based on anomaly scores for the one or more anomalous transactions, wherein the anomaly scores respectively correspond to reconstruction errors for records associated with the one or more anomalous transactions, wherein the list further specifies one or more features used to designate the one or more anomalous transactions as anomalous, wherein the one or more anomalous transactions correspond to a pattern of transaction behavior, sending a report identifying the one or more anomalous transactions submitted for the first entity during the specified time period. These limitations do not transform the abstract idea (i.e. steps to describe generating, receiving, and sending and corresponding data to detect abnormal (i.e. anomalous) transactions to mitigate risk) but merely elaborates on how the abstract idea in the independent claims may be implemented and the technological environment upon which the abstract idea may be carried out. The recitation of  generating, receiving, and sending by the additional component “by the computer system” and the recitation of “generating a list ranking the one or more anomalous transactions” and “anomaly scores respectively correspond to reconstruction errors for records associated with one or more anomalous transactions” providing instructions as part of a transaction“ and “anomalous transactions correspond to a pattern of transaction behavior” does not take the claim limitations out of certain methods of Organized Human Activity. Simply suggesting a technological environment upon which the abstract idea may be implemented does not alter or transform the abstract idea.
20.	The additional component of "computer system”. There are no additional elements recited. Therefore, the recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The additional component and elements amount to no more than a generic computing component and elements (i.e. a general means of a computer system generating, accessing, corresponding and receiving data)  that does not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claims do not recite any improvements to the generic computing component. The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, similar to the independent claims, dependent claims 3-6, 10-12, 14, 18, and 20 are directed to an ineligible judicial exception without any significant more.
21.	In claims 6, 12, and 18 recite “human analyst”. The Examiner is interpreting the claims are directed to or encompassing a human organism.  Therefore the claims are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See MPEP 2105
22.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
23.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
24.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Studnitzer et. al ( US Patent Application Publication No.: 2018/0276541; hereafter known as Studnitzer) in view of Hajimirsadeghi et. al (U.S. Patent Publication No.: 20200076841; hereafter known as Hajimirsadeghi)

25. 	In claim 1: Studnitzer discloses,
A method, comprising:  (Studnitzer: Paragraph [0044])
a first dataset indicative of transactions submitted to the transaction network (i.e. for a first entity of a plurality of entities; and  (i.e. a participant, a firm, a market, an individual, or other entity) (Studnitzer: Paragraph [0083],[0124]) 
a second dataset (i.e. parameters)  indicative of transactions submitted to the transaction network (i.e. recurrent neural network uses multiple inputs) for the plurality of entities; (i.e. the plurality of entities utilizing or involved with the disclosed embodiments, e.g., the market participants) (Studnitzer: paragraph [0042], [0049], [0127], [0138]) 
generating, by the computer system, a training dataset based on the input dataset, including by:  (i.e., A large data set may be run through the model to enable the internal structure of the model to be trained) (Studnitzer: Paragraph [0086])
accessing a set of feature definitions for a first plurality of data features; (i.e., the activity module may receive input from the trade database and may be configured to model a participant or firm's past activity considering market parameters and configured to identify unexpected new transactions or new transactional risks) (Studnitzer: Paragraph [0049] , [0112])
generating, based on the input dataset and the set of feature definitions (i.e., The input from the network interface may include transaction data or market factor data) a feature dataset (i.e., generate a risk profile) corresponding to the first plurality of transactions (i.e., The transaction data in the database 322 may correspond to external factor data or vice versa), wherein, for a particular one of the first plurality of transactions. (i.e., external factors calculated for the time period may then correspond to each of the transactions that occurs during the period), a corresponding data record includes data values for the first plurality of data features; (i.e., historic participant transaction data and the historic external factor data may be linked by time data. For example, when the transaction data is recorded, the external factor data may be recorded or stored as well transaction data may be stored as portfolio data, for example, in a risk profile of a participant, firm, or other trading entity) (Studnitzer: Paragraph [0083], [0084] [0146])
selecting, from the first plurality of data features, a reduced set of data features (i.e., autoencoder learns patterns by first compressing (encoding) the input data)  that includes fewer data features than the first plurality of data features; and  (i.e., during the encoder stage the number of hidden units decreases at each stage, effectively compressing the data.) (Studnitzer: Paragraph [0138], [0148])
generating the training dataset based on the feature dataset such that training samples, in the training dataset, (i.e.,  encoder stage effectively compressing the data. During the decoder stage the compressed data is reconstructed. If an optimized compression may be achieved at the same time as an optimized reconstruction, then the compressed representation may be expected to have captured patterns in the data) include data values for the reduced set of data features; (i.e., the inputs to the model may be encoded as a real-valued X-dimensional vector of participant and external factor parameters.) (Studnitzer: Paragraph [0023] [0101],[0102][0138]),
training, by the computer system (i.e. system, computer system) , an autoencoder machine learning model based on the training dataset; (i.e., The model is trained using historical participant and external factor data) (Studnitzer: Paragraph [0023],[0046])
receiving, by the computer system (i.e. data transaction processing system), an operational dataset that is based on: (i.e. new transactions are received) (Studnitzer: Paragraph [0106], [0107]) 
a third dataset indicative of transactions submitted to the transaction network for the first entity (i.e., After the input sequence ends, the hidden state of the last recurrent layer is used to initialize the hidden state of the first recurrent layer of the decoder)  during a specified time period (i.e. set time periods) ; and  (Studnitzer: Paragraph [0102], [0103], [0104], [0105]) 
a fourth dataset indicative of transactions (i.e. parameters) submitted to the transaction network  (i.e., RNN architecture) for the plurality of entities (i.e., participant, a firm, an individual, or other entity)  during the specified time period; and  (Studnitzer: Paragraph  [0135], [0146] [0147], [150])
applying, by the computer system, the autoencoder machine learning model (i.e., recurrent bottleneck autoencoder)  to the operational dataset to detect one or more anomalous transactions (i.e., current transactional activity from the trading entity and the market events to detect any anomalies in the trading activity)  submitted for the first entity during the specified time period (i.e. real time) . (Studnitzer: Paragraph [0024], [0117]) 
Studnitzer does not disclose,
accessing, by a computer system, an input dataset corresponding to a first plurality of transactions submitted to a transaction network, wherein the input dataset  includes
However Hajimirsadeghi discloses,
accessing, by a computer system, an input dataset (i.e., neural network (RNN)  accepts as input) corresponding to a first plurality of transactions (i.e., individually compare each predicted raw feature vector to a corresponding actual raw feature vector) submitted to a transaction network (i.e., original raw vector contains session type and transaction type as one-hot encoded categorical features.), wherein the input dataset includes (Hajimirsadeghi: Paragraph [0109], [0139], [0220])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Studnitzer and Hajimirsadeghi so that the method can access the input dataset that correspond with the transaction data so that the autoencoder machine learning model can train the data to detect the anomalies activity. Choosing informative, discriminative and independent features is a crucial step for building an effective classification machine learning model.(Hajimirsadeghi: Paragraph [0015])The RNN (autoencoder) may help reveal anomalies that arise during new kinds of attacks that might not have existed when RNN (autoencoder) was trained.(Hajimirsadeghi: Paragraph [0143])
26.	In claim 2: the combination of Studnitzer and Hamirisadeghi disclose the method of supra, including wherein the applying the autoencoder machine learning model (i.e. recurrent bottleneck autoencoder) to detect the one or more anomalous transactions (i.e., inputting current transactional activity from the trading entity and the market events to detect any anomalies in the trading activity) includes: (Studnitzer: Paragraph [0024], [0117]):
applying a first record from the operational dataset to the autoencoder machine learning model to determine a reconstruction error for the first record (i.e., Using a recurrent autoencoder approach, the system encodes the input data and then reconstructs the data on the output side. The model is trained using historical participant and external factor data. Training the model reduces the error between the input and reconstructed data set.) , wherein the first record corresponds to a first transaction submitted for the first entity; (i.e., a recurrent autoencoder identifies patterns by first compressing (encoding) the input data and then decompressing (decoding) to reconstruct the input data) (Studnitzer: Paragraph [0023], [0102],[0127]); and
determining, based on the reconstruction error for the first record to an error threshold whether to designate the first transaction as an anomalous transaction. (i.e., matrices are filters that determine how much importance to accord to both the present input and the past hidden state. The error the states generate returns via backpropagation and may be used to adjust the weights until the error may not be reduced or reaches a point that satisfies an error threshold or computational limit. (Studnitzer: Paragraph [0088], [0115])
27.	In claim 3: The combination of Studnitzer and Hajimirsadeghi disclose the method in supra, including further comprising:
generating, by the computer system, a list ranking (i.e., the average of the difference between best matches and the target data set is outside an acceptable value) the one or more anomalous transactions submitted for the first entity during the specified time period (i.e., search time window)  based on anomaly scores for the one or more anomalous transactions. (i.e., calculates, using the one or more patterns, an abnormality score that represents a level of deviation between the current transaction data and the historic participant transaction data) (Studnitzer: Paragraph [0152]) 
28.	In claim 4: The combination of Studnitzer and Hajimirsadeghi disclose the method in supra, including discloses the method in supra, including wherein the anomaly scores respectively correspond to reconstruction errors for records (i.e., individually compare each predicted raw feature vector to a corresponding actual raw feature vector, and that use techniques such as mean-squared error to calculate anomaly score) associated with the one or more anomalous transactions. (i.e., files containing recorded packets from any of these tools may be analyzed according to techniques herein, such as for anomaly detection) (Hajimirsadeghi: Paragraph [0139], [0146], [0228])
29.	In claim 5: The combination of Studnitzer and Hajimirsadeghi disclose the method in supra, including discloses the method in supra, including wherein the list further specifies one or more features (i.e., for contextual embedding of features of operational logs or network traffic for anomaly detection based on sequence prediction.) used to designate the one or more anomalous transactions as anomalous. (i.e., the particular log trace is indicated as anomalous) (Hajimirsadeghi: Paragraph [0097] [0101], [0189], [0102])
30.	In claim 6: The combination of Studnitzer and Hajimirsadeghi disclose the method in supra, including wherein the one or more anomalous transactions correspond to a pattern of transaction behavior (i.e., sequences of these graph embedding may activate a predictive RNN (not shown) that outputs a predicted sequence that can be compared to an original sequence to detect an anomaly) that was not previously provided to the computer system by a human analyst. (i.e., a human expert is not needed to label training examples in advance) (Hajimirsadeghi: Paragraph [0260], [0270], [0336]) 
31.	In claim 7: The combination of Studnitzer and Hajimirsadeghi disclose the method in supra, including wherein the one or more anomalous transactions are identified (i.e. the model allows for abnormal activity to be identified) (Studnitzer: Paragraph [0035]), by the autoencoder machine learning model (i.e. Using a recurrent autoencoder approach, the system encodes the input data and then reconstructs the data on the output side) (Studnitzer: Paragraph [0023]) , based on a plurality of features (i.e. inputs in a set of historical data) included in the set of feature definitions (i.e. may categorize data) (Studnitzer: Paragraph [0049,[0086],[0092]), and wherein the transaction network (i.e. trading network) is included in a high-frequency trading system.(i.e.  With the order entry volumes and execution speeds involved in markets due to high frequency and algorithmic traders, the model allows for abnormal activity to be identified and deflected when trading algorithms are misbehaving.) (Studnitzer: Paragraph [0035],[0054])
32.	In claim 8: Studnitzer discloses, 
 A non-transitory, computer-readable medium having instructions stored thereon that are capable of execution by a computer system to perform operations comprising: (Studnitzer: Paragraph [Studnitzer: Paragraph [0059])
a first dataset indicative of transactions submitted to a transaction network for a first entity of a plurality of entities; and (Studnitzer: Paragraph [0083],[0124])
a second dataset indicative of transactions submitted to the transaction network for the plurality of entities; (Studnitzer: paragraph [0042], [0049], [0127], [0138])
generating, by the computer system, a training dataset based on the input dataset, including by: (Studnitzer: Paragraph [0086])
accessing a set of feature definitions for a first plurality of data features; (Studnitzer: Paragraph [0049] , [0112])
generating, based on the input dataset and the set of feature definitions, a feature dataset corresponding to the first plurality of transactions, wherein, for a particular one of the first plurality of transactions, a corresponding data record includes data values for the first plurality of data features; (Studnitzer: Paragraph [0083], [0084] [0146])
selecting, from the first plurality of data features, a reduced set of data features that includes fewer data features than the first plurality of data features; and Studnitzer: Paragraph [0138], [0148])
generating the training dataset based on the feature dataset such that training samples, in the training dataset, include data values for the reduced set of data features; (Studnitzer: Paragraph [0023] [0101],[0102][0138]),
training an autoencoder machine learning model based on the training dataset; (Studnitzer: Paragraph [0023],[0046])
receiving an operational dataset that is based on: (Studnitzer: Paragraph [0106], [0107])
a third dataset indicative of transactions submitted to the transaction network for the first entity during a specified time period; and (Studnitzer: Paragraph [0102], [0103], [0104], [0105])
a fourth dataset indicative of transactions submitted to the transaction network for the plurality of entities during the specified time period; and (Studnitzer: Paragraph  [0135], [0146] [0147], [150])
applying the autoencoder machine learning model to the operational dataset to detect one or more anomalous transactions submitted for the first entity during the specified time period. (Studnitzer: Paragraph [0024], [0117]) 
Studnitzer does not disclose,
accessing, an input dataset corresponding to a first plurality of transactions submitted to a transaction network, wherein the input dataset includes
However Hajimirsadeghi disclose,
accessing, an input dataset corresponding to a first plurality of transactions submitted to a transaction network, wherein the input dataset includes (Hajimirsadeghi: Paragraph [0109], [0139], [0220])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Studnitzer and Hajimirsadeghi so that the method can access the input dataset that correspond with the transaction data so that the autoencoder machine learning model can train the data to detect the anomalies activity. Choosing informative, discriminative and independent features is a crucial step for building an effective classification machine learning model.(Hajimirsadeghi: Paragraph [0015])The RNN (autoencoder) may help reveal anomalies that arise during new kinds of attacks that might not have existed when RNN (autoencoder) was trained.(Hajimirsadeghi: Paragraph [0143])
33.	In claim 9: The combination of Studnitzer and Hajimirsadeghi disclose the claim in supra, including wherein applying the autoencoder machine learning model to detect the one or more anomalous transactions includes: (Studnitzer: Paragraph [0024], [0117])
applying a first record from the operational dataset to the autoencoder machine learning model to determine a reconstruction error for the first record, wherein the first record corresponds to a first transaction submitted for the first entity; (Studnitzer: Paragraph [0023], [0102],[0127]) and
determining based on the reconstruction error for the first record whether to designate the first transaction as an anomalous transaction. (Studnitzer: Paragraph [0088], [0115])
34.	In claim 10: The combination of Studnitzer and Hajimirsadeghi disclose the claim in supra, including wherein the operations further comprise: 
generating, by the computer system, a list ranking the one or more anomalous transactions submitted for the first entity during the specified time period based on anomaly scores for the one or more anomalous transactions. (Studnitzer: Paragraph [0152])
35.	In claim 11: The combination of Studnitzer and Hajimirsadeghi disclose the claim in supra, including wherein the anomaly scores respectively correspond to reconstruction errors for records associated with the one or more anomalous transactions. (Hajimirsadeghi: Paragraph [0139], [0146], [0228])
36.	In claim 12: The combination of Studnitzer and Hajimirsadeghi disclose the claim in supra, including wherein the one or more anomalous transactions correspond to a pattern of transaction behavior that was not previously provided to the computer system by a human analyst. (HAJIMIRSADEGH: Paragraph [0260], [0270], [0336])
37.	In claim 13:  The combination of Studnitzer and Hajimirsadeghi disclose the claim in supra, including wherein the one or more anomalous transactions are identified (Studnitzer: Paragraph [0035]), by the autoencoder machine learning model (Studnitzer: Paragraph [0023]), based on a plurality of features included in the set of feature definitions (Studnitzer: Paragraph [0049,[0086],[0092]), and wherein the transaction network is included in a high-frequency trading system. (Studnitzer: Paragraph [0035],[0054])
38.	In claim 14: The combination of Studnitzer and Hajimirsadeghi disclose the claim in supra, including wherein the computer system receives the operational dataset from a second computer system associated with the first entity (Studnitzer: Paragraph [0106], [0107]), and wherein the operations further comprise:
sending, to the second computer system associated with the first entity, a report identifying the one or more anomalous transactions submitted for the first entity during the specified time period. (Studnitzer: Paragraph [0146], [0152])
39.	In claim 15: Studnitzer discloses,
A system, comprising: (Studnitzer: Paragraph [0044])
a non-transitory memory storing instructions; and [Studnitzer: Paragraph [0059])
a processor configured to execute the instructions to cause the system to: (Studnitzer: Paragraph [0054])
a first dataset indicative of transactions submitted to a transaction network for a first entity of a plurality of entities; and (Studnitzer: Paragraph [0083],[0124])
a second dataset indicative of transactions submitted to the transaction network for the plurality of entities; (Studnitzer: paragraph [0042], [0049], [0127], [0138])
generate, a training dataset based on, the input dataset, including by: (Studnitzer: Paragraph [0086])
accessing a set of feature definitions for a first plurality of data features; (Studnitzer: Paragraph [0049] , [0112])
generating, based on the input dataset and the set of feature definitions, a feature dataset corresponding to the first plurality of transactions, wherein, for a particular one of the first plurality of transactions, a corresponding data record includes data values for the first plurality of data features; (Studnitzer: Paragraph [0083], [0084], [0146])
selecting, from the first plurality of data features, a reduced set of data features that includes fewer data features than the first plurality of data features; and (Studnitzer: Paragraph [0138], [0148])
generating the training dataset based on the feature dataset such that training samples, in the training dataset, include data values for the reduced set of data features; and (Studnitzer: Paragraph [0023] [0101],[0102][0138]),
train an autoencoder machine learning model based on the training dataset (Studnitzer: Paragraph [0023],[0046]), wherein, after training, the autoencoder machine learning model is operable to process an operational dataset to detect one or more anomalous transactions submitted for the first entity during a specified time period. (Studnitzer: Paragraph [0024], [0117])
Studnitzer does not disclose, 
Access an input dataset corresponding to a first plurality of transactions submitted to a transaction network, wherein the input dataset includes
However, Hajimirsadeghi disclose, 
	access an input dataset corresponding to a first plurality of transactions submitted to a transaction network, wherein the input dataset  includes (Hajimirsadeghi: Paragraph [0109], [0139], [0220])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Studnitzer and Hajimirsadeghi so that the method can access the input dataset that correspond with the transaction data so that the autoencoder machine learning model can train the data to detect the anomalies activity. Choosing informative, discriminative and independent features is a crucial step for building an effective classification machine learning model.(Hajimirsadeghi: Paragraph [0015])The RNN (autoencoder) may help reveal anomalies that arise during new kinds of attacks that might not have existed when RNN (autoencoder) was trained.(Hajimirsadeghi: Paragraph [0143])
40.	In claim 16: The combination of Studnitzer and Hajimirsadeghi disclose the system in supra, including wherein executing the instructions further causes the system to: (Studnitzer: Paragraph [0044],[0059],[0054])
send information indicative of the trained autoencoder machine learning model to a computer system associated with the first entity. (Studnitzer: Paragraph [0145], [0152])
41.	In claim 17:  The combination of Studnitzer and Hajimirsadeghi disclose the system in supra, including wherein executing the instructions further causes the system to:  (Studnitzer: Paragraph: [0044], [0059], [0054])
access the operational dataset, wherein the operational dataset is based on: (Studnitzer: Paragraph [0106], [0107])
a third dataset indicative of transactions submitted to the transaction network for the first entity during the specified time period; and (Studnitzer: Paragraph [0102], [0103], [0104], [0105])
a fourth dataset indicative of transactions submitted to the transaction network for the plurality of entities during the specified time period; and (Studnitzer: Paragraph  [0135], [0146] [0147], [150])
apply the autoencoder machine learning model to the operational dataset to detect the one or more anomalous transactions submitted for the first entity during the specified time period. (Studnitzer: Paragraph [0024], [0117])
42.	In claim 18: The combination of Studnitzer and Hajimirsadeghi disclose the system in supra, including wherein the one or more anomalous transactions correspond to a pattern of transaction behavior that was not previously provided to the system by a human analyst. (Hajimirsadeghi: Paragraph [0260], [0270], [0336])
43.	In claim 19: The combination of Studnitzer and Hajimirsadeghi disclose the system in supra, including wherein executing the instructions further causes the system to: (Studnitzer: Paragraph [0024], [0117])
apply a first record from the operational dataset to the autoencoder machine learning model to determine a reconstruction error for the first record, wherein the first record corresponds to a first transaction submitted for the first entity; (Studnitzer: Paragraph [0023], [0102],[0127])
determine, based on the reconstruction error for the first record whether to designate the first transaction as an anomalous transaction. (Studnitzer: Paragraph [0088], [0115])
44.	In claim 20: The combination of Studnitzer and Hajimirsadeghi disclose the system in supra, including wherein executing the instructions further causes the system to:  (Studnitzer: Paragraph [0061})
generate a list ranking the one or more anomalous transactions submitted for the first entity during the specified time period based on anomaly scores for the one or more anomalous transactions. (Studnitzer: Paragraph [0152])

Response to Amendment
45.	With respect to the Drawing Objections for Fig. 1, Fig .2 and Fig. 6, Applicant's amendments and remarks have been fully considered, the rejected subject matter have been  updated on the drawings, objections have been withdrawn.
46.	With respect to the Drawing Objections for Fig. 3 for not cited reference number 102 and reference number 112, Applicant's amendments and remarks have been fully considered, the rejection subject matter have been  updated on the drawings, objections have been withdrawn.
47.	With respect to the Drawing Objections for Fig. 3 and Fig. 5 under 37 1.84 (p)(5), Applicant's amendments and remarks have been fully considered and are not persuasive. 
	The Applicants Arguments recite that none of these relationships are unclear for Fig. 3. he Specification expressly provides that "[a]s shown in Fig. 3, dataset 306 includes data record 307" (see Spec. at [0039]), that "autoencoder 300 includes both an encoder 302 and a decoder 304," (see Spec. at [0038]), and that "[i]n the depicted embodiment, encoder 302 encodes the data record 307 into lower-dimensioned (that is, denser) encoded data record 308" (see Spec. at [0038]). The Applicants argument further recites that in Fig. 5 as explained by the Specification: "[T]he transactions 500 depicted in Fig. 5 demonstrate a simplified example in which a trading entity 11 0A uses spoofing, a form of market manipulation, to artificially increase the market price for a security that entity 11 0A already owns." Specification, [0049]. Applicant notes that "transaction network 102" is depicted in Fig. 1. So, it is unclear to the Applicant what exactly the Examiner is requesting in making this objection, that Fig. 5 be amended to further show "transaction network 102," which is already depicted in Fig. 1 (Arguments & Remarks, pgs. 11-12)
	The Examiner respectfully disagree. Fig. 3.  As stated above “In Fig.3, dataset 306 includes data record 307" and that "autoencoder 300 includes both an encoder 302 and a decoder 304," (see Spec. at [0038]), and that "[i]n the depicted embodiment, encoder 302 encodes the data record 307 into lower-dimensioned (that is, denser) encoded data record 308.  If dataset 306 includes 307, the drawing doesn’t reflect it. The drawing shows dataset being received to Autoencoder 300.  Data record 307 has no relationship to dataset 306 or Autocoder 300 as cited in the drawing. As stated above it recites “Encoder 302 encodes data record 307 in its lower dimension encoded data record 308”. The drawing shows data record 307 outside of Auto Encoder 300. Encoder 302 is showing data record 308 inside the encoder and 307 data record outside of the Autocoder 200. The drawing does not reflect the status “encoder 302 encodes data record 307 into lower dimensioned encoded data record 308” or how it is being transmitted or “fed” to the decoder.  In addition, if encoded data record 308 is in the “lower dimension” what is the relationship with Hidden Layer 312B to data record 308, it does show it on the drawing. 
	In regards to Fig. 5, Fig. 5 is a depiction of series of transactions 500 submitted to transaction network 102 for entity 110A.  Fig. 5 shows only the trading processing of a buy sell order. It does not show submitting the transactions to network 102 and how it interacts with autoencoder 210. In addition how transaction 510 once submitted to 102 and how it interacts with network 102, anomaly detection module 112, and operational dataset 218 to detect the anomaly. 
48.	With respect to the U.S.C 112 rejections, Applicant's amendments and remarks have been fully considered, the rejected subject matter have been amended on the claims and fully persuasive, the U.S.C rejections are withdrawn.
49.	With respect to the rejection of claims 1-20 under U.S.C 101, Applicant's remarks have been fully considered, but were not persuasive.
	The Applicants arguments recite that it disagree that the amended claims, as drafted, are not abstract and the claims recite patent-eligible subject matter. The argument further states that per the 2019 Revised Guidance and the PTO's Subject Matter Eligibility Examples, the claims do not "recite," and are not directed to, an abstract idea, and, as such, are patent-eligible.
	Respectfully, the Examiner points out that there were no Applicant arguments (Arguments & Remarks, pgs. 13-14)
	The Applicants arguments recites that the Applicant submits that the present claims apply and use any underlying abstract idea in a way that improves the relevant technical field. The Applicant arguments further recites that the Specification sets forth technical problems associated with traditional rules-based systems for detecting illicit trading practices in the context of trade surveillance “ rules-based systems rely on subject matter experts to craft business­specific rules that are calculated to identify certain types of trading behavior.. One problem with such an approach, however, is its reliance on threshold values that may be either too high to catch an anomalous transaction or so low that it incorrectly flags transactions that are not anomalous.” and “In various embodiments, however, the disclosed systems and methods use an autoencoder machine learning model to detect those transactions that deviate from the patterns followed by the majority of transactions in the market, allowing the disclosed systems to respond quickly to emerging trade practices. This, in turn, may allow the disclosed system to identify anomalous transactions that would have otherwise gone undetected using a traditional rules-based system.” 
	The Examiner respectfully disagree, the amended claims 1, and corresponding claims 8 and 15, does not integrate the abstract idea into a practical application. The amended claims, as drafted, are not a technical solution to technology problem, but a business solution to a business problem (i.e. the steps receive data (i.e. financial) to detect abnormal (i.e. anomaly, fraud, outlier) activity (i.e. transactions, trades) based on patterns and behavior (rules to mitigate risk). As cited in the Applicants Arguments & Remarks (pgs. 15-17), the specification aligns with this interpretation as the amended claims are a business solution to a business problem where it recites “ detect those transactions that deviate from the patterns followed by the majority of transactions in the market” (Specification [0019]) and “to detecting anomalous transactions using machine learning” (Specification: Paragraph [0001]).
	The judicial exception is not integrated into a practical application. In claim 1, the additional components and elements are computer system, transaction network, processor, and autoencoder machine learning. The computer hardware is recited at a high-level of generality (i.e. processor doing a generic processing function) and the additional elements of the machine learning model is mere instructions (i.e., using mathematical formulas and mathematical relationships) to apply the exception using a generic computer component. The Specification is aligned with the above conclusion where it recites: “computer system 600 includes a processor subsystem 620 that is coupled to a system memory 640 and I/O interfaces(s) 660 via an interconnect 680 (e.g., a system bus). I/O interface(s) 660 is coupled to one or more I/O devices 670. Computer system 600 may be any of various types of devices, including, but not limited to, a server computer system, personal computer system, desktop computer, laptop or notebook computer, mainframe computer system, server computer system operating in a datacenter facility, tablet computer, handheld computer, workstation, network computer, etc. Although a single computer system 600 is shown in Fig. 6 for convenience, computer system 600 may also be implemented as two or more computer systems operating together” (Specification: Paragraph [0054]) and where it recites “Processor subsystem 620 may include one or more processors or processing units. In various embodiments of computer system 600, multiple instances of processor subsystem 620 may be coupled to interconnect 680. In various embodiments, processor subsystem 620 (or each processor unit within 620) may contain a cache or other form of on-board memory”  (Specification: Paragraph [0055]) and “the disclosed systems and methods for detecting anomalous activity using machine learning may be implemented in any other suitable technical domain, including cyber security, medical diagnosis, mechanical component failure analysis, etc. “(Specification: Paragraph [0013]) See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1, and corresponding representative claims 8 and 5 are directed to an abstract idea without a practical application.
50.	With respect to the rejection of claims 1-20 under U.S.C 103, Applicant's remarks have been fully considered, are moot because of the rejections. The U.S.C 103 rejections has been updated with the amendments and new limitations.
	In regards to the Applicants argument where it recites “In rejecting previously presented features relating to the claimed "training dataset," the Office Action cites only to paragraphs 213 and 336 of the Hajimirsadeghi reference”. There was no claim limitation cited to give a clearer explanation how it relates to the claim limitation. The Applicants arguments further recite Hajimirsadeghi relates to "techniques for contextual embedding of features of operational logs or network traffic for anomaly detection based on sequence prediction." and Hajimirsadeghi discusses, at a high level, the use of an autoencoder for use in unsupervised model training. Id at [0336].  The Examiner would like to point out that Hajimirsadeghi is rules based invention using machine learning to detected malicious activity by anomaly analysis. (Hajimirsadeghi: Paragraph [0011], [abstract]). In addition using both feature extraction, encoding, recurrent neural network using context data (Hajimirsadeghi: Paragraph [0103], [0109], [0111]). The reference is reasonably pertinent and similar to the problem faced by the inventor. Therefore, the reference is analogous prior art. See MPEP 2141.01 

Conclusion
51.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
52.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        /LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693